                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

LINDSEY PRY,                                     §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §           Civil Action No. 3:19-cv-1730-L
                                                 §
AMICA MUTUAL INSURANCE                           §
COMPANY,                                         §
                                                 §
        Defendant.

                                             ORDER

       On February 13, 2020, United States Magistrate Judge Renée Toliver entered the Findings,

Conclusion and Recommendation of the United States Magistrate Judge (“Report”) (Doc. 16),

recommending that the court deny both Plaintiff Lindsey Pry’s (“Plaintiff”) Motion to Remand

(Doc. 6) and Defendant Amica Mutual Insurance Company’s (“Defendant”) Motion to Dismiss

(Doc. 4). Plaintiff filed Objections (Doc. 17) related to the denial of her Motion to Remand.

Defendant, however, did not file any objections to the denial of its Motion to Dismiss.

       Plaintiff objected to the denial of her remand motion, asserting that “[r]espect for

federalism counsels a federal court to abstain ‘if the federal declaratory judgment action raises

only issues of state law and a state case involving the same state issue is pending.’” Pl.’s Obj. 1-

2 (quoting Bedivere Ins. Co. v. Pacific Van & Storage of Tex. Inc., 2017 WL 2572775, at *8)

(citation omitted)). Plaintiff specifically highlights Magistrate Judge Toliver’s determination that

this action was not parallel with the state court proceedings because Defendant is not a party to the

state action. She acknowledges that the actions are not parallel but maintains her assertion that

remand is appropriate. In support of this proposition, she relies heavily on the holding in Bedivere.




Order – Page 1
Specifically, she asserts that when faced with a similar situation as that before this court, the

district court in Bedivere determined as follows:

       [T]he declaratory judgment case should be resolved in state court because there was
       sufficient similarity between (1) the federal court case between insurer and insured
       about whether the insurer would have to pay under the policy for the claim related
       to the third party, and (2) the underlying state court case between the insured and
       the third party to the insurance claim.

Pl.’s Obj. 2. (citing Bedivere, 2017 WL 2572775, at *8-9). Similarly, she asserts that the

declaratory action before this court should also be determined at the state court level for the same

reasons. The court disagrees.

       Despite Plaintiff’s reliance on Bedivere, the case is procedurally distinguishable. In

Bedivere, the plaintiff sought a declaration from the district court declaring that it did not have a

duty to indemnify the defendant in a state-court related action. In considering whether remand of

this declaratory judgment action would be best resolved in state court, the district court stated as

follows:

               Bedivere contends that the Underlying Lawsuit is not sufficiently similar
       because it will not resolve or decide whether Bedivere has any liability under the
       Policy and because Bedivere cannot be joined as third[-]party defendant in the
       Underlying Lawsuit. The court disagrees. In this lawsuit, Bedivere contends that it
       has no duty to indemnify Pacific because Assouad’s claims are barred by the statute
       of limitations. In the Underlying Lawsuit, Pacific has asserted the statute of
       limitations as an affirmative defense, and its interests in vigorously pursuing that
       defense are aligned with Bedivere’s interests in pursuing the defense. Although the
       court in the Underlying Lawsuit will not resolve the question whether Bedivere
       must indemnify Pacific, it will resolve the question whether the statute of
       limitations bars Assouad’s claims. And if Pacific is not held liable in the Underlying
       Lawsuit, Bedivere will have no duty to indemnify Pacific.

2017 WL 2572775, at *9. Accordingly, the district court determined that the material issues

necessary to determine whether indemnification was required would best be resolved in the

underlying state lawsuit. Further, the court acknowledged that if liability was not determined at

the state court level, the question of indemnification was moot. In the action before this court,


Order – Page 2
however, there is no allegation that the issues of insurance coverage are so intertwined or reliant

on an issue being litigated in state court that this court could not make such determination.

Moreover, Plaintiff’s coverage under the insurance policy is not dependent on a finding of liability

against the defendant in the state court action. Thus, the court finds no basis upon which to remand

this action.

        Accordingly, after careful consideration of the pleadings, file, record, Report, and

applicable law, and having conducted a de novo review of the portions of the Report to which

objections were made, the court determines that the findings and conclusions of the magistrate

judge are correct and accepts them as those of the court, including Magistrate Judge Toliver’s

finding and conclusions concerning Defendant’s Motion to Dismiss.            The court, therefore,

overrules Plaintiff’s Objections (Doc. 17), denies Defendant’s Motion to Dismiss (Doc. 4), to

which no objections were filed, and denies Plaintiff’s Motion to Remand (Doc. 6).

        It is so ordered on this 6th day of March, 2020.


                                                     ____________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Order – Page 3
